DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Rejoin claims13-17
Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record does not disclose or suggest either in singularly or in combination the following limitations and other elements in the claims:
	References Lee US 2018/0122833 and Chang US 2013/0256666 does not anticipate or renders obvious the claimed invention:
A device having buffer layer includes a flattened portion overlapping the conductive layer, and a stepped portion overlapping the periphery of the conductive layer, wherein the semiconductor layer includes a first oxide semiconductor layer on the buffer layer, and a second oxide semiconductor layer on the first oxide semiconductor layer, wherein a width of the first oxide semiconductor layer is larger than a width of the second oxide semiconductor 
A method of forming a semiconductor layer by patterning the first oxide semiconductor material layer and the second oxide semiconductor material layer; and forming a gate insulating film and a gate electrode on the semiconductor layer, wherein a width of the first oxide semiconductor layer is larger than a width of the second oxide semiconductor layer; and wherein at least a portion of the first oxide semiconductor layer is disposed on a stepped portion of the buffer layer.
Lee shows in fig.1, 2, a substrate (SUB); a pixel driver (PX) on the substrate; and a display element connected to the pixel driver, wherein the pixel driver includes: a conductive layer on the substrate; a buffer layer (BFL).
Chang shows in fig.11, a substrate (SUB) (110); and a display element connected to the pixel driver, a semiconductor layer (144E) on the buffer layer; a gate electrode (120), at least a part of the gate electrode (120) overlapping at least a part of the semiconductor layer (140E); and a source electrode and a drain electrode (152D, 154D) respectively connected to the semiconductor layer (140E).
Therefore, the above limitation in the entirety of the claim is neither anticipated nor renders obvious on the prior art of record; claims 1-17 are allowed. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813